Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 1 of 25

United States District Court,
District of Columbia

David Alan Carmichael, et al.
Plaintiffs Case No: 1:19-CV-2316-RC
v. Re: Remand Order — Jan. 19, 2021

Michael Richard Pompeo, et Al.

New Neer eee ee ee” ee Ne Ne

Defendants

Plaintiffs’ Objection To Stay And Remand Order;
Motion For Reconsideration And Rescission;
Alternate Motion For Stay Of Remand For The Purpose Of
Plaintiffs Motion For Declaration;
And Alternate Motion To Certify The Order For Interlocutory Appeal

FEB | 0 202!

i

i erk of Couct
Dinu tet Court, District of Columbia |
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 2 of 25

TABLE OF CONTENTS

I. Introducti onnsiscsusscavsazisssasvesisceceveweseetes ava iuuisnsGeGeece AGN 0384S OG UG Ta BSN GSR RL SE SRT ela

TI. Motions .....ceececceccececcccceceecececnecsceneccccecereeessescsaccesceceeesensesenaeceueresssenscecessceeensnestcucteseceseneestaeteccnses
A. Motion For Reconsideration And ReSCiSSion .....cccccccsecssecessesseeeecencseeeesesesecacsseceecreeveseanense
B. Alternate Motion To Stay Remand Order For The Court To Consider. ........cccccccceeeeaee

Plaintiffs’ Declaratory Judgment Motion Or Judgment On Partial Findings
Pursuant to Rule 52(c)

C. Alternate Motion For The Court To Certify Its Remand Order For ............:.eccscesseeeseeeeseees

Interlocutory Appeal

TIE. Objections .... wsassssspaxsspancansscussoscapecaswapescxaveseecapegesasauipevsecunaieseniuasciuea tecepeapncaw veces caaasiaava veaweeaaees

A. The Court Did Not Fairly Provide Opportunity For The Plaintiffs To Reply To..............
Defendants’ Response And Therefore Did Not Fairly Consider The Established
Facts And Law That Have Merit As Cited By The Plaintiffs’ Reply

B. The Court Ignored Plaintiff-Supplied Facts That Qualify As Evidence, Acted ............0000

Contrary To Those Facts, And Did So Without The Defendant Having Any
Evidence Or Facts To Support Their Motion Upon Which The Court Acted
In Their Favor

C. The Court Misapplied 22 C.F.R. §§ Based Upon The False Narrative Of The.................
Defendants’ Consolidated Response (ECF 67), Not Having Allowed Time For The
Plaintiffs Timely Reply (ECF 68)

D. The Court Ignored Unrefuted Evidence That Indicates The Defendants Motion Is............

An Ad Hoc Tactic To Engage In Post Hoc Rationalization For Their Unlawful
Actions In Order To Unfairly Repair Their Case

E. The Court Has No Evidence From The Defendants To Support The Court’s...........c00
Granting Of The Defendants’ Motion, Except For Unverified Hearsay That
Is Not Evidence, But Was The Core Of What The Court Must Have Relied Upon
Support The Granting Of The Remand Motion

F. There Is No Statutory Authority To Support The Court Ordering Remand.............:.000054

G. There Is No Rule Promulgated By The Supreme Court To Support The Court..............64
Ordering The Remand
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 3 of 25

H. There Is No Record For Which The Court Can Examine In Order To........cccccccceesececeeeees 10
Justify A Remand

I. There Is Harm To The Plaintiffs, The Court Has Jurisdiction To Address The Harm,.....11
And There Is No Justification For The Court To Remand As If The Case Was One
Of Harmless Error

J. The Remand Order Of The Court Is A Violation Of Due Process Where It Is Like.........12
The Granting Of A Writ Of Mandamus Without A Party Filing The Demand For
A Writ, Without An Injury Or Factual Support To Warrant The Writ, And
Without Common Or Civil Law Authority Upon Which The Writ Might Rest

K. The Remand Order Of The Court Is A Violation Of Due Process Where It Is Like ........ 12
The Granting Of An Injunction Without A Party Filing For Injunction, Without
An Injury To The Party, Without Factual Support To Warrant The Injunction, And
Without The Mechanism For Appeal Ordinarily Available For An Interlocutory
Injunction

L. The Remand Order Of The Court Is A Violation Of Due Process Where It Is Like......... 13
Ordering The Plaintiffs To Submit To Defendants Discover While Barring The
Plaintiffs From Discovery Plaintiffs’ Notice Of Interlocutory Appeal

M. The Remand Order Of The Court Is A Violation Of Due Process Where It Is Like......... 13
Ordering The Plaintiffs To Submit To Interrogation That Would Ordinarily Be
Objectionable And To Be Barred In A Deposition Or Interrogatory Under The
Ordinary Rules Of Discover And The Rules Of Evidence

N. The Court Gives No Instructions To The Defendants That Would Guide Them In.......... 13
Correcting Their Behavior As Would Be Appropriate In A Legitimate Grant Of
Review, Vacate And Remand For Further Proceedings

TV. SUIMMALY 00.0... eecessecescessesetevecesaevensesecessvsaceseersevsessessensssesesecenscsssenacsesesscseseversacesaeesssesesaeeess 15
V. Proposed Order scssssssasaswvonssvssinevoaienvncsussuawswasinadisaniavisvasesavsawa ssa sketustsdsstievtiveicasvetsesticaiescusacts 15
A. [Proposed] Order isiiciuwescssesusasaassuvencsscueusacussonacstauseneaiaieacstensdesn icin seneeTietiaNe ManOaeELO
B. [Proposed] Alternative Order.....c..ccccccccsccsssssesscsscsscesesscesecessescerseasecesetesceaseetesssacensreaseeseees 16
C. [Proposed] Alternative Order Or Additional Order ...........ccccccsesssssceseeseseceseesseecensessentensees 16
Verification Of Plaintiff Lewis By Signature sccscsacsseacaserevemincncnsmvannmanwucvcccswimunuacmacxcscetescel 7
Verification Of Plaintiff Pakosz By Signature..............:sssassa weccuansanealvensisaveavaeleiaeiestl 8
Verification Of Plaintiff Carmichael By Signature ............ccccccssessesceccscrscecesessrstestsarsacarvaseassesevseeel 9

il
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 4 of 25

TABLE OF AUTHORITIES

Constitution of the United States of America
USS. Const. Amend V. ....... scisssscsvssaascoapanacecvoseveasansvcavescceestasensalereseceoteeoreeeoneeesoreeeoeereoeereee LL
USS. Const. Amend [X.. ....ceccccesccsescsseccesecscceenscesessecessesecesasessscesestvecesserteseceesserseeerseesveveel l

United States Statutes At Large

Rules Enable Act, Public Law 100-702, 102 Stat. 4658 (Dec. 1, 1988).....cccccccssseeeeeee 4

Privacy Act, P.L. 93-579, 88 Stat. 1896 (Dec. 31, 1974) v.cccceccsesescscssseseesesssescsrscsceereeses 11

Religious Freedom Restoration Act, P.L. 103-141, 107 Stat. 1488 (Nov. 16, 1993)........ 11
United States Code

28 U.S.C. § 1292(b), Interlocutory DeciSions .......... <ssvsvasicesasvaceavceiavesinvesisecivetacanisimsiwid, 6

28 U.S.C. § 2072, Rules Of Procedure And Evidence; Power To PrOscribe -.cccccccsesssseeee0: 4
28 U.S.C. § 2106, Determination ...ccccccsesecscssesesesesesscscscevsvsvsvsvsrsesssssssiescirscseacavensvecsveces 1,10
28 U.S.C. § 2112, Record On Review And Enforcement Of Agency Orders .occccce0 2, 10
28 U.S.C. § 2201, Creation Of REMedy ..cccccccscscecsssssesscssssscsescsssvssscsescsscsesssnsesssseesvsticasaeeses 5

Federal Rules Of Civil Procedure

Rule 11(b), Representations To The COUurt .cccccccccccssssssesssessvsssssesvevsesesevevsesvacsessseeeeeseacs 9,11
Rule 41(a)(2), Involuntary Dismissal; Effect .o.cccccccccecssesssevsvsvsssesvsvscessevevevsvacseseneravacseacaseee 11
Rule 52(a)(2), For An Interlocutory Injunction cocccccccssecssssescsvssssesesssssscsvevsssscevsveeneneaceees 4,8

Rule 52(c), Judgment On Partial Findings ssvssscsccsxpseseasuvivecuviivnnosiicanoancaice.4, 5

lil
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 5 of 25

Code Of Federal Regulations

22 C.F.R. § 51.21, Execution Of Passport Application ...ccccccccccscvecssvsvssscesvssssescseseuseseseuseeses

22 CFR. § 51.23, Identity Of Applicant v.scccccccscsssssssssssessssssesssessssessssesssessesssssenssssssssceeensn

22 C.F.R. § 51.5, Adjudication And Issuance Of Passports ..........
Scholarship

Richard D. Freer and Wendy Collins Perdue............c.ccccccsssssssccsssscssscssscscsvsssssesssssseerscevasees
Civil Procedure: Cases, Materials, And Questions, Third Edition

iv
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 6 of 25

United States District Court,
District of Columbia

David Alan Carmichael, et ai.
Plaintiffs Case No: 1:19-CV-2316-RC
V. Re: Remand Order — Jan. 19, 2021

Michael Richard Pompeo, et Al.

Nee Nee Noe Nee Ne Ne ee ee ee”

Defendants

Plaintiffs’ Objection To Stay And Remand Order; Motion For Reconsideration And
Rescission; Alternate Motion For Stay Of Remand For The Purpose Of Plaintiffs Motion
For Declaration; And Additional Alternate Motion To Certify The Order For
Interlocutory Appeal
I. INTRODUCTION

1. The remand ordered by the Court shocks the conscience of the Plaintiffs.

2. The remand ordered by the Court mistakenly excluded substantive input from the
Plaintiff by not considering the Plaintiffs’ timely reply (ECF 68) to the Defendants’ response
(67) which was part of the basis upon which the Court granted the Defendants’ remand motion.

3. The first thought of the Plaintiffs is to consider “by what authority” is the court
acting. The Plaintiffs’ response (ECF 65) to the Defendants’ motion for remand (ECF 61) only
found authority for the judiciary to “remand” from an appellate court to the court having original
jurisdiction, 28 U.S.C. § 2106 (Determination). The notion of the power to remand comes from
the phrase in the statute, “or require such further proceedings to be had as may be just under the
circumstances”.

4. Because the Defendants’ cite no authority in statutory law or in any rule promulgated

by the United States Supreme Court, for the Court to yield to the Defendants’ request that the

p. 1 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 7 of 25

Court remand to a party outside the judiciary, the Plaintiffs had to search the statutes which give
power to the U.S. District Court. We could find none. We found only 28 U.S.C. § 2112 (Record
on review and enforcement of agency orders). There the power is granted and specified for an
appeals court to “enjoin, set aside, suspend, modify, or otherwise review or enforce orders.”
That statute gives no power for a District Court, having original jurisdiction of the case, to
remand anything to either of the parties (Plaintiffs’ Reply, ECF 65, pp. 5-6, paras. 14-16). Also,
the nature of this action appears to not be that which is contemplated by the ‘Record on
review...’ statute of 28 U.S.C. § 2112.

5. In the Court’s remand order, there is no statement of the authority by which the Court
acts, no finding of fact, no conclusion of law. It appears that the Court gives no credence to the
Plaintiffs, who plainly and squarely called for the court to consider the facts in evidence as a
matter of law. (ECF 65, pp. 5-6, paras. 14-16).

6. There is no citing of a rule promulgated by the Supreme Court that might indicate the
District Court has the power to remand a case to any party.

7. The act of the Court in partnership with the Defendant is a dangerous innovation that
it is not available as a procedure to orthodox rulings, findings, orders or other actions of a
District Court. The order of the Court is novel in that:

a. It is like the Defendant has been granted a writ of mandamus against the

Plaintiffs whereby the Plaintiffs are ordered to comply with whatever unspecified thing the

Defendants’ demand, or the penalty is that the whole case will be dismissed. Such a

dismissal is threatened notwithstanding the past concrete damage to the Plaintiffs

substantial rights being actionable no matter what future passport status of the Plaintiffs.

Yet, the Defendants have not put forth the writ, the law, or evidence to warrant such a

p. 2 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 8 of 25

mandate.

b. It is like an injunction order where the Court is enjoining the Plaintiffs future
noncompliance with the Defendants demands, under threat of sanction, and enjoining the
Plaintiffs from proceeding in the action at law. Yet, the Defendants have not put forth the
writ, the law, or the evidence to warrant such an injunction. The action of the Court is
colored as something where the rules do not provide for an interlocutory appeal as would
plainly stated injunction.

c. It is like the Court ordering the Plaintiffs to submit to discovery at the discretion
of the Defendant while at the same time barring the Plaintiffs from the right to mandatory
initial disclosures as well as any ordinary discovery. Yet, the Defendants and the Court can
not put forth the rule of civil procedure that could enable such a grossly unfair process. It
goes nowhere to preserve evidence for the moving Defendant, but increases the likelihood
of loss of evidence held in the minds of Defendant employees; expands the issues
frivolously rather than narrowing them; and permit only one party to acquire greater
information about their own and the other side’s case. Only the Defendant is being allowed
discovery to strengthen their own case, yet they are the alleged wrongdoer and the strongest
evidence is in their possession.

“The discovery rules serve three basic purposes. They permit the preservation of

evidence that might otherwise be lost before trial, provide mechanisms for

narrowing the issues in dispute between the parties, and permit the parties to
acquire greater information about their own and the other side’s case.” Richard

D. Freer, Robert and Wendy Collins Perdue, Civil Procedure — Cases, Materials,
and Questions, Third Edition, © 2001', p. 377

 

* D. Freer, Robert Howell, Hall Professor of Law and Dean of Faculty, Emory University
School of Law, Atlanta, Georgia & Wendy Collins Perdue, Associate Dean and Professor of Law
Georgetown Unitversity Law Center, Washington, D.C. Civii Procedure — Cases, Materials, and
Questions, Third Edition, Anderson Publishing Co., Cincinnati, © 2001, p. 377

p. 3 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 9 of 25

“The discovery rules also permit parties to acquite information for the purpose of
strengthening their own cases. In many types of cases, the strongest evidence of
wrongdoing will be in the possession of the alleged wrongdoer.” Ibid, p. 379
8. The Court’s order should contain the court’s finding of fact and conclusions of law
according to Rule 52 if the order been an orthodox order such as injunction, or some other thing
squarely titled in the Rules of Civil Procedure.’

a. Rule 52(a)(1) says, (2) For an Interlocutory Injunction. In granting or refusing
an interlocutory injunction, the court must similarly state the findings and conclusions that
support its action.

b. — Rule 52(c) says, “A judgment on partial findings must be supported by findings
of fact and conclusions of law as required by Rule 52(a).”

9. Yet, because the Court’s order (mandamus/injunction/preferential discovery order) is
based upon a motion colorably titled a motion for voluntary remand, the Court’s order on its face
seems to slide under the necessity of findings of facts and conclusions of law. Had the Plaintiffs
response not pointed out the want of statutory, evidentiary and other support for the motion; and
had they not pointed out the injury to the substantial rights of the Plaintiffs which is something
that even a rule provided by the Supreme Court is not allowed to do;? the need for findings of
facts and conclusions of law might be missed. However, this dangerous innovation that is not

supported by statutory rules of civil procedure, nor the Supreme Court promulgated rules of

procedure, is on par with an injunction as a matter of its effect. It binds or mandates the conduct

 

* Federal Rules of Civil Procedure, With Forms, December 1, 2014, Printed for the use of The
Committee On The Judiciary, House of Representatives; Historical Note: “The Supreme Court
prescribes rules of civil procedure for the district courts pursuant to section 2071 of Title 28,
United States Code, as enacted by Title IV “Rules Enabling Act” of Pub. L. 100-702, approved
Nov. 18, 1988, 102 Stat. 4658”, effective December 1, 1988.
328 U.S.C.§ 2072, Rules of procedure and evidence; power to prescribe

(b) Such rules shall not abridge, enlarge or modify any substantive right.

p. 4 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 10 of 25

of the Plaintiffs with a penalty, affecting an injury to substantial rights of the Plaintiffs without
due process. Ordinarily, such an interlocutory order would not only demand finding of fact and
conclusions of law, it clearly could be appealed to the Circuit Court pursuant to 28 U.S.C.
§1292(a)(1) as an interlocutory appeal.

Il. MOTIONS

A. MOTION FOR RECONSIDERATION AND RESCISSION

10. We move the Court to reconsider its mistake, error, and abuse of discretion, and
rescind the order.

B. ALTERNATE MOTION TO STAY REMAND ORDER FOR THE COURT TO

CONSIDER PLAINTIFFS’ DECLARATORY JUDGMENT MOTION OR

JUDGMENT ON PARTIAL FINDINGS PURSUANT TO RULE 52(c)

11. Alternatively, we move the Court to stay its remand order so that the Court can
consider our motion for Declaratory Judgment pursuant to 28 U.S.C. §2201, or a Judgment On
Partial Findings pursuant to Rule 52(c), on the matter of whether the court has any lawful power
to remand to the agency on the basis of the law, especially as it applies to the facts and verified

evidence. We intend to file the motion within fourteen (14) days of the filing of this document.

C. ALTERNATE MOTION FOR THE COURT TO CERTIFY ITS REMAND
ORDER FOR INTERLOCUTORY APPEAL

12. Alternatively, we move the Court to certify in writing that the remand order involves
a controlling question of law as to which there is substantial ground for difference of opinion and
that an immediate appeal from the order may materially advance the ultimate termination of the
litigation. Then, we can take the matter to the Court of Appeals, District Of Columbia Circuit,
pursuant to 28 U.S.C. § 1292(b).
“(b) When a district judge, in making in a civil action an order not otherwise

appealable under this section, shall be of the opinion that such order involves a
controlling question of law as to which there is substantial ground for difference

p. 5 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 11 of 25

of opinion and that an immediate appeal from the order may materially advance
the ultimate termination of the litigation, he shall so state in writing in such order.
The Court of Appeals which would have jurisdiction of an appeal of such action
may thereupon, in its discretion, permit an appeal to be taken from such order, if
application is made to it within ten days after the entry of the order: Provided,
however, That application for an appeal hereunder shall not stay proceedings in
the district court unless the district judge or the Court of Appeals or a judge
thereof shall so order.” 28 U.S.C. § 1292(b)
I. OBJECTIONS
13. Inthe following paragraphs, we Plaintiffs cite the most significant of our objections
to the Court’s remand order of Tuesday, January 19, 2021 which arrived at Plaintiff
Carmichael’s service address 180 miles away, nine days later, Thursday, January 28, 2021:
A. THE COURT DID NOT FAIRLY PROVIDE OPPORTUNITY FOR THE
PLAINTIFFS TO REPLY TO DEFENDANTS’ RESPONSE AND THEREFORE
DID NOT FAIRLY CONSIDER THE ESTABLISHED FACTS AND LAW THAT
HAVE MERIT AS CITED BY THE PLAINTIFFS’ REPLY
14. We object to the Court giving an order without providing due time for the Plaintiffs to
complete their filings which were relevant to the matter upon which the court gave its order (For
the second time; see Plaintiffs objection of November 25, 2019, ECF 12). The court made a
mistake or abused discretion when it gave the remand order on the thirteenth day after
defendants’ response (ECF 67) without allowing for the plaintiffs’ timely reply (ECF 68) filed by
mail on the same day. The substance of the plaintiffs’ timely reply (13 days) and proposed order
(filed by mail on the fourteenth day after ECF 67, not yet docketed) was relevant to the court’s
remand order and substantially showed the facts and merits to justify the denial of the
defendants’ remand motion.
15. Inits order, the Court said that its decision was based upon, “and the entire record

herein.” The Court therefore considered the Defendants response (ECF 67) regarding the matter

of the Plaintiffs’ identities and did not give the Plaintiffs opportunity to “reply” to the

p. 6 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 12 of 25

Defendants’ response (Plaintiffs’ reply ECF 68, and the undocketed Plaintiffs’ [Proposed]
Order). The Plaintiffs reply, among other things, included regulations printed out to show that
the Defendants’ misquoted and misapplied the regulation in their rhetoric that persuaded that
Court (ECF 68, Att. 1). The substantive matters of fact and law that have bearing on the
merits of the Defendants’ remand motion, and the Plaintiffs opposition thereto, were not
fairly or reasonably considered prior to the Court’s order. The lack of consideration for the
Plaintiffs’ timely reply harmed the plaintiffs, exacerbated the court’s order’s abuse of discretion,
and compounded the error.
B. THE COURT IGNORED PLAINTIFF-SUPPLIED FACTS THAT QUALIFY
AS EVIDENCE, ACTED CONTRARY TO THOSE FACTS, AND DID SO
WITHOUT THE DEFENDANT HAVING ANY EVIDENCE OR FACTS TO
SUPPORT THEIR MOTION UPON WHICH THE COURT ACTED IN THEIR
FAVOR
16. We object to the Court’s wantonly ignoring the record that shows:
a. The Defendants have had ample opportunity to contest the facts of the
Complaint (ECFs 1, 15, 51) Response, and Plaintiffs’ Notices and Demands (ECFs 53, 56,
57) and yet have correctly refused to contest the facts proffered by the Plaintiffs’ under
oath.
b. Thereby, the Defendants admit that the original passports issued in 2007 and
2008 for the Plaintiffs were done so lawfully, and the Plaintiffs identities were verified
adequately notwithstanding that they did not identify with a SSN.
c. Thereby as well, the Defendants admit that they already approve passports
notwithstanding the applicant does not identify with a Social Security Number (hereinafter

“S SN”).

d. The Defendants admit that there is no need to investigate whether they can

p. 7 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 13 of 25

identify the Plaintiffs or accommodate the Plaintiffs practice of not identifying with a SSN
as a matter of religion.

17. Those facts conceded, among other facts outlined in the Plaintiffs reply (ECF 68) to
Defendants response (ECF 67) to Plaintiffs’ Notices (ECFs 53, 56, 57) and Plaintiffs Response
(ECF 65) to Defendants’ motion for remand (ECF 61), show that the Defendants’ motion for
remand is frivolous as a matter of fact. We object to the court ignoring plaintiff supplied facts
that qualify as evidence. We object to the court acting contrary to those facts. We object to the
court doing so without the defendant proffering any evidence or facts to support their motion
upon which the court acted in their favor. It is abuse of discretion that compounded error.

C. THE COURT MISAPPLIED 22 C.F.R. §§ 51.21, 51.23, and 51.5 BASED UPON
THE FALSE NARRATIVE OF THE DEFENDANTS CONSOLIDATED
RESPONSE (ECF 67), NOT HAVING ALLOWED TIME FOR THE PLAINTIFFS
TIMELY REPLY (ECF 68)

18. We object to the Court succumbing to the false narrative of the Defendant regarding
the Code of Federal Regulations, 22 C.F.R. §§ 51.21, 51.23 and 51.5, in consideration for those
things that we stated in our reply (ECF 68, with Attachments) which the Court did not give itself
opportunity to consider (ECF 68, pp. 2-5, paras. 5-8). The sophistry of the Defendants (ECFs 52,
61, 66, 67) persuaded the Court to act erroneously.

D. THE COURT IGNORED UNREFUTED EVIDENCE THAT INDICATES THE

DEFENDANTS MOTION IS AN AD HOC TACTIC TO ENGAGE IN POST HOC

RATIONALIZATION FOR THEIR UNLAWFUL ACTIONS IN ORDER TO

UNFAIRLY REPAIR THEIR CASE

19. We object to the Court granting the Defendants’ remand motion even though it is
observable in their “Motion” (ECF 61, pp. 7-8) that they must notionally overcome the

prohibition against generating an ad hoc identity issue as an alternative tactic to achieve an

unwarranted remand. The Court has allowed the Defendants “to engage in post hoc

p. 8 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 14 of 25

rationalization for its passport actions” colored under a “new agency action” that is manufactured
with no basis in fact as it relates to the persons of the Plaintiffs and the facts of this case. (ECF
68, p. 12, para. 10., not yet considered by the Court) The Defendants’ motion is an unfair and
unjustified tactic to repair their case. The passport denials and revocation were solely based
upon the Plaintiff not filling in a particular form (not an identity questionnaire but a SSN
questionnaire) where the form and the penalty against the Plaintiffs for not filing in the form are
all prohibited by law. Based upon the facts and the law, the Defendants lose the case. This ploy
is for the purpose of evading the facts and the law of the case, contrary to Rule 11(b) constraints.
The Court’s order is abuse of discretion and error.

E. THE COURT HAS NO EVIDENCE FROM THE DEFENDANTS TO

SUPPORT THE COURT’S GRANTING OF THE DEFENDANTS’ MOTION,

EXEPT FOR AN UNVERIFIED HEARSAY TEXT THAT IS NOT EVIDENCE,

YET WAS THE CORE OF WHAT THE DEFENDANTS RELIED UPON TO

SUPPORT THEIR MOTION

20. We object to the Court allowing the Defendants to use the “DECLARATION OF
FLORENCE FULTZ?” as their basis of there being a matter of identification being the controlling
factor (ECF 61, pp. 4, 5; ECF 66, pp. 2, 6; ECF 67, p. 2). It is not a valid as evidence, and it in
no way introduces any evidence of a question of identification ‘to the person’ of the Plaintiffs.
The unverified text of the “DECLARATION...” even if it were declared and verified by the
same natural person, would be considered hearsay. We object to its being considered as
evidence by the Court. We also object to being denied to examine by deposition either Paul Peek
or Florence Fultz show where the text of the “DECLARATION...” is false, misstated, incorrect,

irrelevant, and etc.

F. THERE IS NO STATUTORY AUTHORITY TO SUPPORT THE COURT
ORDERING REMAND

21. We object to the Court granting the Defendants’ “voluntary remand” motion where

p. 9 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 15 of 25

there is no statutory authority for the judiciary to remand an action to one of the parties. There is
no authority for the “District Court” to do so under 28 U.S.C. § 2112, which gives power to the
Court of Appeals rather than the District Court. That statute is limited to certain review of
agency actions which do not include the Department of State. And the power to “order further
proceedings” is not available to the court as it is in 28 U.S.C. § 2106 which can still only order
further proceedings to another court. The Court’s order is abuse of discretion and erroneous as a
matter of law.

G. THERE IS NO RULE PROMULGATED BY THE SUPREME COURT TO
SUPPORT THE COURT ORDERING THE REMAND

22. We object to the Court granting the Defendants’ “voluntary remand” where there is
nothing in any rule of the Supreme Court giving the District Court any power, discretion,
guidance or other things regarding a remand of an actionable claim to one of the parties upon the
request of a party against the objection of another party. The Rules give instruction regarding
discovery, and regarding injunctions, and such, but none regarding voluntary remand. It is a
power that does not exist. It is error in that it has no support in the law, it violates the
constitutional separation of powers doctrine, and it is abuse of discretion for those reasons and
that it is patently unfair to the party of the Plaintiffs.

H. THERE IS NO RECORD FOR WHICH THE COURT CAN EXAMINE IN
ORDER TO JUSTIFY A REMAND

23. We object to the Court gratuitously remanding the actionable cause to the Defendant
as if the District Court were a super-appeals court conducting a record on review, especially
without having a record to review. The Defendants’ record is so far concealed. The Plaintiffs
would love to see “the record” held by the Defendants because it supports our case and causes of

action. The Court has acted as if the Defendants have filed a record on review case against the

p. 10 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 16 of 25

Plaintiffs, and then asked the court to enable the complainant (Defendants) to voluntarily retract
or stay the proceedings so that they could reconsider their case and controversy that they brought
to the court. The provision in the rules for such a thing is a voluntary motion by the complainant
for a dismissal without prejudice where the complainant can try again within a year, Rule
41(a)(2). The Court has to weigh in to ensure it is harmless, where there is no injury to the other
party, and whether Rule 11 sanctions might apply. But, if this were such a case that was merely
a record on review, whether the complainants are one of the people or the government agency,
the Court of Appeals is restricted by statute to “enjoin, set aside, suspend, modify, or otherwise
review or enforce orders.” Reviewing the record of the agency would be the basis of their
decision. There is here no record for review before the Court. The record, if allowed to be
discovered, will not support the Court’s remand order. The Court’s order is abuse of discretion
and erroneous.

I. THERE IS HARM TO THE PLAINTIFFS, THE COURT HAS

JURISDICTION TO ADDRESS THE HARM, AND THERE IS NO

JUSTIFICATION FOR THE COURT TO REMAND AS IF THE CASE WAS ONE

OF HARMLESS ERROR

24. We object to the Court treating the case as if it is one of no harm having been done, or
being done, or predictably done in the future; where in this case harm has been done, is being
done, and predictably shall be done in the future to the Plaintiffs as well as others. Though there
are cases that the Defendants cited where the Court of Appeals contemplated a case being
remanded, we cannot find a “Rule” or a statute which authorizes the practice. According to the
Statutes, it is not the Circuit Court or the District Court which has been empowered by the
Constitution or the Congress to make such a procedure. There was trespass injury to our natural,

fundamental, and civil rights protected by Fifth Amendment, Ninth Amendment, the Religious

Freedom Restoration Act, and the Privacy Act. The Court is erroneously and unfairly rewarding

p. 11 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 17 of 25

the Defendant trespasser for their weird procedural tactic, where the Defendant offers admission
of negligence as an affirmative defense.

J. THE REMAND ORDER OF THE COURT IS A VIOLATION OF DUE

PROCESS WHERE IT IS LIKE THE GRANTING OF A WRIT OF MANDAMUS

WITHOUT A PARTY FILING THE DEMAND FOR A WRIT, WITHOUT AN

INJURY OR FACTUAL SUPPORT TO WARRANT THE WRIT, AND WITHOUT

COMMON OR CIVIL LAW AUTHORITY UPON WHICH THE WRIT MIGHT

REST

25. We object to the Court committing error and abusing discretion where they grant
what is in effect a writ of mandamus against the Plaintiffs where there is no lawful duty to act
that would authorize such a writ, where the party of the Defendant has not filed such a writ, the
Defendant has not provided facts or evidence to warrant such a writ, and where there is neither
common law or civil law authority or procedure upon which the writ might rest. The Plaintiffs
have erroneously and abusively been ordered to comply with whatever unspecified thing the
Defendants’ demand, or the penalty is that the whole case will be dismissed. Such a dismissal is
threatened notwithstanding the past concrete damage to the Plaintiffs substantial rights being
actionable no matter what future passport status of the Plaintiffs. The Court’s order is abuse of
discretion and erroneous.

K. THE REMAND ORDER OF THE COURT IS A VIOLATION OF DUE

PROCESS WHERE IT IS LIKE THE GRANTING OF AN INJUNCTION

WITHOUT A PARTY FILING FOR INJUNCTION, WITHOUT AN INJURY TO

THE PARTY AND FACTUAL SUPPORT TO WARRANT THE INJUNCTION,

AND WITHOUT THE MECHANISM FOR APPEAL ORDINARILY AVAILABLE

FOR AN INTERLOCUTORY INJUNCTION

26. We object to the Court ordering that the Plaintiffs case be not adjudicated (injunction)
until we first participate in a procedure that is not contemplated in the statutes or rules of court.

The Court is enjoining the Plaintiffs future noncompliance with the Defendants demands, under

threat of sanction. Yet, the Defendants have not put forth the motion for injunction, the law, or

p. 12 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 18 of 25

the evidence to warrant such an injunction.
L. THE REMAND ORDER OF THE COURT IS A VIOLATION OF DUE
PROCESS WHERE IT IS LIKE ORDERING THE PLAINTIFFS TO SUBMIT TO
DEFENDANTS DISCOVERY WHILE BARRING THE PLAINTIFFS FROM
DISCOVERY
27. We object to the Court ordering the Plaintiffs to submit to discovery at the discretion
of the Defendant while at the same time barring the Plaintiffs from the right to mandatory initial
disclosures as well as any ordinary discovery. Yet, the Defendants and the Court can not put
forth the rule of civil procedure that could enable such a grossly unfair process. It is erroneous in
that there is no provision in the law, the statutes, or the Supreme Courts’ Rules and it is an abuse
of process in that it is patently unfair, not supported by and evidence from the Defendants, and
contrary to the evidence put to the Court record by the Plaintiffs
M. THE REMAND ORDER OF THE COURT IS A VIOLATION OF DUE
PROCESS WHERE IT IS LIKE ORDERING THE PLAINTIFFS TO SUBMIT TO
INTERROGATION THAT WOULD ORDINARILY BE OBJECTIONABLE AND
TO BE BARRED IN A DEPOSITION OR INTERROGATORY UNDER THE
ORDINARY RULES OF DISCOVERY AND THE RULES OF EVIDENCE
28. We object to the court effectively, erroneously, and abusively ordering the plaintiffs
to submit to interrogation that would ordinarily be objectionable and would be barred in a
deposition or interrogatory under ordinary rules of discovery and rules of evidence. The
question postulated in the Defendants’ remand motion has been asked and answered. The
Plaintiffs are being badgered and bullied. There is no factual foundation for the interrogation.
N. THE COURT GIVES NO INSTRUCTIONS TO THE DEFENDANTS THAT
WOULD GUIDE THEM IN CORRECTING THEIR BEHAVIOR AS WOULD BE
APPROPRIATE IN A LEGITIMATE GRANT OF REVIEW, VACATE AND
REMAND FOR FURTHER PROCEEDINGS

29). We object to the Court granting a remand with no parental supervision, parens patria,

to the government power such as that they must: 1. Determine if they would have granted the

p. 13 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 19 of 25

religious accommodation had they considered it in light of the First Amendment, the Religious
Freedom Restoration Act, the fact that 22 U.S.C. § 2714a uses directory rather than mandatory
language, and that 22 U.S.C. § 2714a(1)(B) allows a waiver for humanitarian reasons, and that
they had previously issued the Plaintiff's passports, the United States has adjudicated the bona
fides of Plaintiff Carmichael’s belief and practice of religion and has already accommodated it in
the context of treasury regulations when they used the term “N/A” in the TIN block for payment
of the six figure taxable judgment, etc. 2. Determine whether the legitimate interest of
government is to ensure everyone should lawfully be permitted to travel outside the boundaries
of the United States unless it is proven that they are barred by law, or whether everyone is
automatically barred unless they can prove that they are not a pedophile, child neglecter, or
significant-tax debtor. 3. Determine whether an American should be denied travel if their
identity cannot be not distinguishable from someone who has a similar identity but is barred
from travel, or should they be presumed to be a lawful traveler unless in can be proven without
reasonable doubt, or demonstrated by clear and convincing evidence that the passport applicant
is indeed barred from travel. What should happen according to the natural and fundamental
rights protected by the Constitution of the United States of America if the evidence to distinguish
the two people is in equipoise? 4. Determine whether their record can show that the matter of
the denial and revocation of the Plaintiffs passports was a matter of any real question of their
identity or because they did not fill in a particular form regarding a SSN. 5. Determine if there
is now, or ever had been a question of these Plaintiffs identities, other than the SSN issue, since
the Plaintiff were issued their original passports. Determine if there is any person who they have
discovered is barred from travel whose identity information is similar to the Plaintiffs so much

that further information is needed to persuade by the preponderance of the evidence that the two

p. 14 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 20 of 25

people can be distinguished. Etcetera.
IV. Summary

30. The Court made a mistake in that it gave its order without considering the Plaintiffs
reply (ECF 68) and proposed order (Not yet docketed) that was forthcoming in a timely
submission. The Court was influenced by its consideration of the Defendants reply document
(ECF 67) and had not the opportunity to be shown by Plaintiffs’ reply (ECF 68) that the
Defendant made inaccurate citings of law or regulation that was designed to persuade the Court
into its faulty remand order. The Court’s order, if it were lawful, would have clear guidance to
direct the accused Defendant, who has expressly admitted negligence, what it needs to do in
order to fulfill their duty under the law while protecting the rights of the other party. The Court’s
order, that injures substantial rights of the Plaintiffs, was given with no finding of fact or
conclusions of law to support it. The Plaintiffs have through their Status Report (ECF 54),
Response (ECF 65) and Reply (ECF 68 — not considered) provided significant points of law
which ought to have influenced the Court to conclude that a remand order is improper. The
Court, by its mistaken premature order, has opened the door to its reconsideration of its remand
order and an opportunity to rescind it. The Plaintiffs alternatively seek for a finding of fact and
conclusions of law from the Court by its own declaration of the law, or by the Circuit Court on
appeal. It is not because the Plaintiffs are litigious. It is because there is a case of an injury
claim and controversy that have been imposed upon the Plaintiffs; and they have a duty of
religion to uphold the institution that is ordained of God (I Peter 2:13). We need to get this case
right, through a means to reach the ends objective justice rather than merely subjective
efficiency.

Vv. [PROPOSED] ORDERS

p. 15 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 21 of 25

A. [PROPOSED] ORDER
Upon consideration of Plaintiffs’ motion for reconsideration and rescission, the Court’s remand
and stay order of January 19, 2021, is hereby rescinded.

B. [PROPOSED] ALTERNATIVE ORDER
Upon consideration of Plaintiffs’ motion for reconsideration, the remand order is hereby stayed
Jor the Court to consider the Plaintiffs’ motion for Declaratory Judgment or Judgment On
Partial Findings on the matter of whether the court has any lawful power to remand to the
agency on the basis of the law, especially as it applies to the facts and verified evidence. The
Plaintiff is ordered to file their motion no later than February 16, 2021. The Defendant may file
a response no later than fourteen days after the Plaintiffs’ motion is filed, with the Plaintiffs
being allowed fourteen days thereafter to reply. The Court will not act without the Plaintiffs
documents being able to traveled by mail which is slowed as a consequence of the COVID-19
emergency.

C. [PROPOSED] ALTERNATIVE ORDER OR ADDITIONAL ORDER
Upon consideration of Plaintiffs’ motion for reconsideration motion, pursuant to 28 U.S.C. §
1292(b), the Court to certifies that the remand order involves a controlling question of law as to
which there is substantial ground for difference of opinion and that an immediate appeal from
the order may materially advance the ultimate termination of the litigation. The case is stayed
pending the Plaintiffs filing an interlocutory appeal to the Circuit Court according to the time

requirements of the Rules.

p. 16 of 19
 

Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 22 of 25

I, Lawrence Donald Lewis, declare that T join with my fellow Plaintiffs David Alan Carmichael
and William Mitchel! Pakosz in this our “PLAINTIFFS’ OBJECTION TO STAY AND
REMAND ORDER; MOTION FOR RECONSIDERATION AND RESCISSION;
ALTERNATE MOTION FOR STAY OF REMAND FOR THE PURPOSE OF PLAINTIFFS
MOTION FOR DECLARATION; AND ADDITIONAL ALTERNATE MOTION TO
CERTIFY THE ORDER FOR INTERLOCUTORY APPEAL. 1 likewise declare that the
statements of fact are true or are believed by me to be true as I have deduced it by information
available to me. | certify that it is not being presented for any improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation: the claims,

defenses, and other legal cantentions are warranted by existing law or by a nonfrivolous

factual contentions have evidentiary support or, if specifically so identified, wil! likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and the
denials of factual contentions are warranted on the evidence or, if specifically so identified, are

sonably based on bglief or a lack of informs

  

Lawrence Donald Lewis ~ Date
966 Bourbon Lane
Nordman, Idaho 83848

p. 17 of Dhow
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 23 of 25

1, William Mitchell Pakosz, declare that | join with my fellow Plaintiffs David Alan Carmichael
and Lawrence Donald Lewis in this our “PLAINTIFFS’ OBJECTION TO STAY AND
REMAND ORDER; MOTION FOR. RECONSIDERATION AND RESCISSION;
ALTERNATE MOTION FOR STAY OF REMAND FOR THE PURPOSE. OF PLAINTIFFS
MOTION FOR DECLARATION; AND ADDITIONAL ALTERNATE MOTION TO

CERTIFY THE ORDER FOR INTERLOCUTORY APPEAL. | likewise declare that the

available to me: I certify that it is not being presented for any improper purpose, such as to
harass, cause unnecessary delay, of needlessly increase the cost of litigation; the claims,
defenses, and other legal contentions are warranted by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law or for establishing new law; the
factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support alter-a reasonable opportunity-for further investigation or discovery; and the

denials of factual contentions.are warranted on the evidence or, if specifically so. identified, are:

reasonably based on belief or a lack of information.

litliropa Ht Fekitag | Feb 2021
William Mitchell Pakosz Date

P.O. Box 25
Matteson, IHinois 60443

 
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 24 of 25

I, David Alan Carmichael, declare that I join with my fellow Plaintiffs Lawrence Donald Lewis
and William Mitchell Pakosz in this our “PLAINTIFFS’ OBJECTION TO STAY AND
REMAND ORDER; MOTION FOR RECONSIDERATION AND RESCISSION;
ALTERNATE MOTION FOR STAY OF REMAND FOR THE PURPOSE OF PLAINTIFFS
MOTION FOR DECLARATION; AND ADDITIONAL ALTERNATE MOTION TO
CERTIFY THE ORDER FOR INTERLOCUTORY APPEAL. I likewise declare that the
statements of fact are true or are believed by me to be true as I have deduced it by information
available to me. I certify that it is not being presented for any improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation; the claims,
defenses, and other legal contentions are warranted by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law or for establishing new law; the
factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and the
denials of factual contentions are warranted on the evidence or, if specifically so identified, are
reasonably based on belief or a lack of information.

By penalty of perjury, under the laws of the United States of America.

Wr S ban Chad Eelbetege 32.0 2/

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

p. 19 of 19
Case 1:19-cv-02316-RC Document 72 Filed 02/11/21 Page 25 of 25

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, the “Plaintiffs’ Objection To Stay And Remand Order;
Motion For Reconsideration And Rescission; Alternate Motion
For Stay Of Remand For The Purpose Of Plaintiffs Motion For
Declaration; And Additional Alternate Motion To Certify The
Order For Interlocutory Appeal” for Carmichael v. Pompeo,
case #1:19-CV-2316-RC.

Therefor, I mailed the documents to:

Angela D. Caesar
Clerk of Court, District Court of the United States
United States Courthouse
333 Constitution Ave NW
Washington, DC 20001
Certified mail #7019 0160 0000 9640 7576

I certify that I sent A copy of the document and
certificate of service to:

United States Attorney
United States Attorney's Office
Attn: Christopher Hair
555 4th Street, N.W.
Washington, D.C. 20530
Certified mail #7019 0160 0000 9640 7552

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.

Signed 3 leh My [bw LS Bk >, Ze2/

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664
